                      Case 1:20-cv-05301-RA Document 40 Filed 08/12/20 Page 1 of 1




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                        PAMELA A. KOPLIK
Corporation Counsel                             100 CHURCH STREET                                          Senior Counsel
                                                NEW YORK, NY 10007                                  Administrative Law &
                                                                                            Regulatory Litigation Division
                                                                                                     phone: 212-356-2187
                                                                                                        fax: 212-356-2019
                                                                                             e-mail: pkoplik@law.nyc.gov



                                                                     August 12, 2020

        BY ECF FILING

        Hon. Ronnie Abrams
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007


                         Re: Marcia Melendez, et al. v. The City of New York, et al. (20 CV 5301)(RA)


        Honorable Judge Abrams:

                        This office represents Defendants the City of New York, Bill de Blasio, Louise
        Carroll, and Jonnel Doris (collectively, “Defendants”) in the above-entitled action. I write to
        request oral argument regarding Defendants’ motion to dismiss filed concurrently with this letter.

                         Thank you for your consideration.


                                                                     Sincerely yours,

                                                                          /s/

                                                                     Pamela A. Koplik



        cc:      BY ECF FILING
                 Stephen P. Younger, Esq.
                 Alejandro Cruz, Esq.
